


116 HR 7943 IH: Mentoring to Succeed Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7943
IN THE HOUSE OF REPRESENTATIVES

August 4, 2020
Ms. Schakowsky (for herself and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Carl D. Perkins Career and Technical Education Act of 2006 to give the Department of Education the authority to award competitive grants to eligible entities to establish, expand, or support school-based mentoring programs to assist at-risk students in middle school and high school in developing cognitive and social-emotional skills to prepare them for success in high school, postsecondary education, and the workforce.


1.Short titleThis Act may be cited as the Mentoring to Succeed Act of 2020. 2.PurposeThe purpose of this Act is to make assistance available for school-based mentoring programs for at-risk students in order to—
(1)establish, expand, or support school-based mentoring programs; (2)assist at-risk students in middle school and high school in developing cognitive and social-emotional skills; and
(3)prepare such at-risk students for success in high school, postsecondary education, and the workforce. 3.School-based mentoring programPart C of title I of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351 et seq.) is amended by adding at the end the following:

136.Distribution of funds for school-based mentoring programs
(a)DefinitionsIn this section: (1)At-risk studentThe term at-risk student means a student who—
(A)is failing academically or at risk of dropping out of school; (B)is pregnant or a parent;
(C)is a gang member; (D)is a child or youth in foster care or a youth who has been emancipated from foster care, but is still enrolled in high school;
(E)is or has recently been a homeless child or youth; (F)is chronically absent;
(G)has changed schools 3 or more times in the past 6 months; (H)has come in contact with the juvenile justice system in the past;
(I)has a history of multiple suspensions or disciplinary actions; (J)is an English learner;
(K)has one or both parents incarcerated; (L)has experienced one or more adverse childhood experiences, traumatic events, or toxic stressors, as assessed through an evidence-based screening;
(M)lives in a high-poverty area with a high rate of community violence; (N)has a disability; or
(O)shows signs of alcohol or drug misuse or abuse or has a parent or guardian who is struggling with substance abuse. (2)DisabilityThe term disability has the meaning given the term for purposes of section 602(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)).
(3)Eligible entityThe term eligible entity— (A)means a high-need local educational agency, high-need school, or local government entity; and
(B)may include a partnership between an entity described in subparagraph (A) and a nonprofit, community-based, or faith-based organization, or institution of higher education. (4)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(5)Foster careThe term foster care has the meaning given the term in section 1355.20 of title 45, Code of Federal Regulations. (6)High-need local educational agencyThe term high-need local educational agency means a local educational agency that serves at least one high-need school.
(7)High-need schoolThe term high-need school has the meaning given the term in section 2211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631(b)). (8)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
(9)School-based mentoringThe term school-based mentoring means a structured, managed, evidenced-based program conducted in partnership with teachers, administrators, school psychologists, school social workers or counselors, and other school staff, in which at-risk students are appropriately matched with screened and trained professional or volunteer mentors who provide guidance, support, and encouragement, involving meetings, group-based sessions, and educational and workforce-related activities on a regular basis to prepare at-risk students for success in high school, postsecondary education, and the workforce. (b)School-Based mentoring competitive grant program (1)In generalThe Secretary shall award grants on a competitive basis to eligible entities to establish, expand, or support school-based mentoring programs that—
(A)are designed to assist at-risk students in high-need schools in developing cognitive skills and promoting social-emotional learning to prepare them for success in high school, postsecondary education, and the workforce by linking them with mentors who— (i)have received mentor training, including on trauma-informed practices, youth engagement, cultural competency, and social-emotional learning; and
(ii)have been screened using appropriate reference checks and criminal background checks; (B)provide coaching and technical assistance to mentors in each such mentoring program;
(C)provide at-risk students with a positive relationship with a skilled adult offering support and guidance; (D)improve the academic achievement of at-risk students;
(E)foster positive relationships between at-risk students and their peers, teachers, other adults, and family members; (F)reduce dropout rates and absenteeism and improve school engagement of at-risk students and their families;
(G)reduce juvenile justice involvement of at-risk students; (H)develop the cognitive and social-emotional skills of at-risk students;
(I)develop the workforce readiness skills of at-risk students by exploring paths to employment, including encouraging students with disabilities to explore transition services; (J)encourage at-risk students to participate in community service activities; and
(K)encourage at-risk students to set goals and plan for their futures, including encouraging such students to make plans and identify goals for postsecondary education and the workforce. (2)DurationThe Secretary shall award grants under this section for a period not to exceed 5 years.
(3)ApplicationTo receive a grant under this section, an eligible entity shall submit to the Secretary an application that includes— (A)a needs assessment that includes baseline data on the measures described in paragraph (6)(A)(ii); and
(B)a plan to meet the requirements of paragraph (1). (4)PriorityIn selecting grant recipients, the Secretary shall give priority to applicants that—
(A)serve children and youth with the greatest need living in high-poverty, high-crime areas, rural areas, or who attend schools with high rates of community violence; (B)provide at-risk students with opportunities for postsecondary education preparation and career development, including—
(i)job training, professional development, work shadowing, internships, networking, resume writing and review, interview preparation, transition services for students with disabilities, application assistance and visits to institutions of higher education, and leadership development through community service; and (ii)partnerships with the private sector and local businesses to provide internship and career exploration activities and resources; and
(C)seek to provide match lengths between at-risk students and mentors for at least 1 academic year. (5)Use of fundsAn eligible entity that receives a grant under this section may use such funds to—
(A)develop and carry out regular training for mentors, including on— (i)the impact of adverse childhood experiences;
(ii)trauma-informed practices and interventions; (iii)supporting homeless children and youths;
(iv)supporting children and youth in foster care or youth who have been emancipated from foster care, but are still enrolled in high school; (v)cultural competency;
(vi)meeting all appropriate privacy and confidentiality requirements for students, including students in foster care; (vii)working in coordination with a public school system;
(viii)positive youth development and engagement practices; and (ix)disability inclusion practices to ensure access and participation by students with disabilities;
(B)recruit, screen, match, and train mentors; (C)hire staff to perform or support the objectives of the school-based mentoring program;
(D)provide inclusive and accessible youth engagement activities, such as— (i)enrichment field trips to cultural destinations;
(ii)career awareness activities, including job site visits, informational interviews, resume writing, interview preparation, and networking; and (iii)academic or postsecondary education preparation activities, including trade or vocational school visits, visits to institutions of higher education, and assistance in applying to institutions of higher education; and
(E)conduct program evaluation, including by acquiring and analyzing the data described under paragraph (6). (6)Reporting requirements (A)In generalNot later than 6 months after the end of each academic year during the grant period, an eligible entity receiving a grant under this section shall submit to the Secretary a report that includes—
(i)the number of students who participated in the school-based mentoring program that was funded in whole or in part with the grant funds; (ii)data on the academic achievement, dropout rates, truancy, absenteeism, outcomes of arrests for violent crime, summer employment, and postsecondary education enrollment of students in the program;
(iii)the number of group sessions and number of one-to-one contacts between students in the program and their mentors;  (iv)the average attendance of students enrolled in the program;
(v)the number of students with disabilities connected to transition services; (vi)data on social-emotional development of students as assessed with a validated social-emotional assessment tool; and
(vii)any other information that the Secretary may require to evaluate the success of the school-based mentoring program. (B)Student privacyAn eligible entity shall ensure that the report submitted under subparagraph (A) is prepared in a manner that protects the privacy rights of each student in accordance with section 444 of the General Education Provisions Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g).
(7)Mentoring resources and community service coordination
(A)Best practicesThe Secretary shall work with the Office of Juvenile Justice and Delinquency Prevention to— (i)refer grantees under this section to the National Mentoring Resource Center to obtain resources on best practices and research related to mentoring and to request no-cost training and technical assistance; and
(ii)provide grantees under this section with information to promote positive youth development, including transitional services for at-risk students returning from correctional facilities, and transition services for students with disabilities. (B)Technical assistanceThe Secretary shall coordinate with the Corporation for National and Community Service, including through entering into an interagency agreement or a memorandum of understanding, to provide technical assistance and other resources to support grantees under this section as they provide mentoring and community service-related activities for at-risk students.
(c)Authorization of fundsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2020 through 2025.. 4.Institute of Education Sciences study on school-based mentoring programs (a)In generalThe Secretary of Education, acting through the Director of the Institute of Education Sciences, shall conduct a study to—
(1)identify successful school-based mentoring programs and effective strategies for administering and monitoring such programs; (2)evaluate the role of mentors in promoting cognitive development and social-emotional learning to enhance academic achievement and to improve workforce readiness; and
(3)evaluate the effectiveness of the grant program under section 136 of the Carl D. Perkins Career and Technical Education Act of 2006, as added by section 3, on student academic outcomes and youth career development. (b)TimingNot later than 3 years after the date of enactment of this Act, the Secretary of Education, acting through the Director of the Institute of Education Sciences, shall submit the results of the study to the appropriate congressional committees. 

